Citation Nr: 0810559	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a pulmonary 
disorder, to include residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in August 2007.  A 
transcript is associated with the claims folder.  

The issue of entitlement to service connection for a 
pulmonary disorder, to include residuals of pneumonia, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A December 1986 rating decision denied entitlement to 
service connection for residuals of pneumonia.  No appeal was 
filed, and the decision is final.

2.  Evidence received since the December 1986 rating 
decision, which denied service connection for residuals of 
pneumonia, relates specifically to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for a pulmonary disorder, to include residuals of 
pneumonia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for a pulmonary 
disorder.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 .  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence

The veteran was denied service connection for residuals of 
pneumonia in a December 1986 rating decision.  The rationale 
for the denial was (based on evidence then of record) that 
there was no indication that the veteran experienced a 
chronic disorder of the lungs, to include pneumonia or its 
residuals.  It was, however, conceded that the veteran had an 
episode of acute pneumonia while in active service.  There 
was no appeal offered within a year of notification, and the 
decision is final.  

The veteran has since put forth his current claim, alleging 
that new and material evidence exists so as to warrant a 
reopening of the previously denied claim for service 
connection.  The Board agrees.  

Specifically, the Board notes radiographic and medical 
evidence dated in October and November 2006.  While imaging 
studies show essentially normal lungs, there is a notation 
that a computerized tomography (CT) scan showed a thickening 
of the pleura at the left base of the lungs.  A medical 
opinion, dated in November 2006, stated that the veteran had 
episodes of diffuse left thoracic pain, and noted that the CT 
scan may support a finding of chronic intermittent pleuritis.  

There is thus a potential diagnosis of a currently present 
pulmonary disability, which, given its anatomical location, 
at least raises the possibility of being resultant from a 
documented in-service treatment for pneumonia, or, of being 
evidence of residuals of such a disorder.  The evidence is 
both new, in that it was not considered at the time of the 
initial denial, and is material, in that it relates directly 
to a previously unestablished fact which raises the 
possibility of substantiating the underlying claim for 
service connection.  See 38 C.F.R. § 3.156.  The Board is 
aware that the diagnosis is in no way conclusive; however, 
given that the evidentiary standard to constitute new and 
material evidence is relatively light, the noted abnormality 
in the lungs and potential diagnosis of pleuritis is enough 
for the Board to reopen the claim and consider the merits of 
the underlying issue.  


ORDER

New and material evidence has been submitted regarding a 
claim for entitlement to service connection for a pulmonary 
disorder; the claim is reopened, and to that extent only, the 
claim is granted.  


REMAND

As noted briefly in the decision to reopen, the veteran had 
treatment for pneumonia while he was in active military 
service.  He contends that this disorder, which was not 
present at service separation, scarred his lung tissue and 
has subsequently caused him to develop a chronic pulmonary 
disorder.  

The most recent medical evidence of record shows that the 
veteran indeed has pulmonary abnormality; however, the extent 
of such a condition, as well as its etiological origin, 
requires further evidentiary development.  Specifically, 
there are several radiographic imaging studies of record 
which document an essentially normal pulmonary impression.  
An October 2006 CT scan did, however, show some enlargement 
at the left pleural base of the lungs, which a physician 
interpreted to potentially be indicative of intermittent 
pleuritis.  In addition to this, the veteran has reported 
having problems with cough and shortness of breath, and has 
required medical treatment for left thoracic pain.  While 
pain, cough, and shortness of breath are symptoms of a 
disorder, and hence not something on which VA benefits can be 
granted (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999)..."pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"), their existence along with a potential diagnosis 
of a chronic pulmonary condition is significant to suggest 
that residuals of pneumonia could be present. 

It is undisputed that the veteran had a bout of pneumonia 
while on active duty in the U.S. Navy during the Second World 
War, and this fact, along with the new evidence of enlarged 
pleura, presents at least a possibility of a connection 
between the in-service condition and the current disorder.  
Thus, the Board finds that it must remand the claim for a 
comprehensive VA pulmonary examination addressing the type, 
severity, and etiology of any lung condition, including 
residuals of pneumonia, which may currently be present.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
pulmonary examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any lung disease 
that is currently present, to include 
pleuritis and residuals of pneumonia.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any lung disease that is currently 
present, to include pleuritis and 
the residuals of pneumonia, began 
during service or is causally linked 
to any incident of service, to 
include documented in-service 
treatment for acute pneumonia.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  
Furthermore, if the veteran's case is 
denied, he should be contacted to determine 
if he wishes to have his case advanced on 
the Board's docket due to advanced age.  It 
is noted that the veteran is 86 years of 
age.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


